FILED
                           NOT FOR PUBLICATION
                                                                           OCT 18 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


KATHLEEN T. BAILEY,                              No.   14-35465

              Plaintiff-Appellant,               D.C. No. 3:13-cv-00538-BR

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                            Submitted October 6, 2016**
                                Portland, Oregon

Before: THOMAS, Chief Judge, and CLIFTON and NGUYEN, Circuit Judges.

      Kathleen Bailey seeks review of the denial of her application for disability

insurance benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we

affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court correctly entered judgment affirming an Administrative

Law Judge’s (“ALJ”) decision denying Bailey’s application for disability

payments. The ALJ properly assessed the medical evidence and incorporated the

limitations supported by the evidence into the residual functional capacity by

restricting Bailey to light work with only occasional reaching of her right arm.

      The ALJ did not err in finding Bailey “not fully credible.” The medical

evidence suggests that many of Bailey’s impairments had improved (e.g.,

migraines) or responded favorably to treatment (e.g., her carpal tunnel syndrome

responded favorably to a splint; her hypoglycemia was controlled with regular

eating; and a cervical collar relieved pain). Even excluding scrubbing floors and

camping from the list of Bailey’s daily activities, her activities were inconsistent

with the severity of symptoms she alleged. The contradictions between Bailey’s

testimony and the medical evidence, Bailey’s inconsistent statements regarding

painkillers, and Bailey’s daily activities were specific, clear, and convincing

reasons to discount her credibility. See Carmickle v. Comm’r of Soc. Sec. Admin.,

533 F.3d 1155, 1161–63 (9th Cir. 2008); Burrell v. Colvin, 775 F.3d 1133, 1138

(9th Cir. 2014).

      The ALJ properly discounted the testimony of Robert Wolff, Bailey’s friend

and former roommate. The ALJ gave Wolff’s testimony “some weight” because it


                                           2
was only somewhat consistent with the evidence of record; this is a germane

reason to discredit a lay witness’s testimony. See Bayliss v. Barnhart, 427 F.3d

1211, 1218 (9th Cir. 2005) (citing Lewis v. Apfel, 236 F.3d 503, 511 (9th Cir.

2001)).

      The ALJ did not err by failing to supplement the record. There was no

ambiguity or inadequacy in the record, and the ALJ was not required to solicit

additional testimony after giving Wolff’s testimony “some weight.” See McLeod

v. Astrue, 640 F.3d 881, 885 (9th Cir. 2010) (stating the ALJ only has a duty to

conduct an appropriate inquiry where the record establishes ambiguity or

inadequacy).

      The ALJ’s hypothetical to the vocational expert was proper because it

included the limitations supported by substantial evidence. See Magallanes v.

Bowen, 881 F.2d 747, 756–57 (9th Cir. 1989) (stating the ALJ may limit a

hypothetical to only those limitations supported by substantial evidence in the

record).

      The ALJ was mistaken on several factual matters, but the errors were

harmless because he did not base any conclusions on them. Carmickle, 533 F.3d at

1162 (explaining that “the relevant inquiry . . . is whether the ALJ’s decision

remains legally valid, despite such error”). Further, Bailey was unable to


                                          3
demonstrate prejudice from any errors. See Ludwig v. Astrue, 681 F.3d 1047, 1054

(9th Cir. 2012) (citing Shinseki v. Sanders, 556 U.S. 396, 407–09) (noting the

burden was on the party claiming error to demonstrate that the error affected her

“substantial rights”).

      The ALJ’s determination that Bailey can perform light work with limited

overhead reaching with the right upper extremity is supported by substantial

evidence. Any legal errors were harmless. The district court properly entered

judgment in favor of the Commissioner.



      AFFIRMED.




                                         4